

Exhibit 10.29
EMPLOYMENT AGREEMENT
BERNARD ACOCA
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of February 15, 2018 by and
between El Pollo Loco, Inc. (the “Company”) and Bernard Acoca (the “Executive”).
WHEREAS, the Company desires to employ Executive as the Company's President and
Chief Executive Officer; and
WHEREAS, Executive is willing to accept such employment on the terms hereinafter
set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.
Term of Employment; Executive Representation.

(a)
Employment Term. Subject to the terms and conditions set forth in this
Agreement, the term of Executive's employment under this Agreement shall
commence on March 12, 2018 (the “Effective Date”) and end on the fiftieth month
anniversary of the Effective Date (the “Initial Employment Term”) and on such
date and on each subsequent anniversary of such date, the term shall, without
further action by Executive or Company, be extended by an additional one-year
period (each such one year term, the “Renewal Employment Term”) subject to
earlier termination as provided in this Agreement; provided, however, that
either Company or Executive may, by written notice to the other given not less
than 60 days prior to the scheduled expiration of the Initial Employment Term or
Renewal Employment Term (a “Non-Renewal Notice”), as applicable, cause the term
not to extend (the period during which Executive is employed under the terms of
this Agreement, including the Initial Employment Term and all Renewal Employment
Terms, is referred to herein as the “Employment Term”). The Employment Term
shall also terminate earlier upon termination of Executive's employment as set
forth in Section 7.

(b)
Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

2.
Position.

(a)
During the Employment Term, Executive shall serve as the Company’s President and
Chief Executive Officer and shall principally perform Executive’s duties to the
Company and its affiliates from the Company’s offices in the Orange County,



1



--------------------------------------------------------------------------------




California metropolitan area, subject to normal and customary travel
requirements in the conduct of the Company’s business. Executive shall have such
authorities, duties and responsibilities as the Board of Directors of the
Company (the "Board") may from time to time assign to him and reasonably
consistent with those customarily performed by a chief executive officer of a
company having a similar size and nature of the Company.
(b)
During the Employment Term, Executive will devote Executive’s full business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation (including in an advisory
capacity, consulting capacity, or otherwise) for compensation or otherwise,
provided, following the one-year anniversary of the Effective Date, subject to
the consent of the Board, not to be unreasonably withheld, Executive may serve
as a member of a board of directors of one for-profit entity that is not a
competitor to the Company if such service does not materially interfere with his
duties hereunder.

3.
Compensation.

(a)
During the Employment Term, the Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of $550,000 (less applicable withholding
taxes), payable in regular installments in accordance with the Company’s usual
payment practices. Executive shall be entitled to such increases in Executive’s
Base Salary, if any, as may be determined from time to time in the sole
discretion of the Board.

(b)
With respect to each full calendar year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an “Annual Bonus”) based on the
achievement of specified performance goals, which shall be determined by the
Board in its sole discretion within ninety (90) days following the commencement
of each calendar year, with a targeted bonus equal to one hundred percent (100%)
of Executive’s then current Base Salary (the “Target Bonus”). The Annual Bonus,
if any, will be paid between January 1 and March 15 of the year following the
year to which it relates.

(c)
At the discretion of the Board, during the Employment Term, starting in 2019,
Executive will be eligible to receive an annual discretionary equity grant, with
the amount and terms thereof determined by the Board. Executive will not be
eligible to receive an equity grant in 2018.

4.
Sign on Awards

(a)
Equity. As soon as reasonably practical following the Effective Date (but no
later than within 5 business days following the opening of the next open trading
window of the Company), Executive will receive the following equity grants



2



--------------------------------------------------------------------------------




(together, the “Sign-on Grant”) with aggregate grant-date value targeted at
approximately $2,500,000. The Sign-on Grant will consist of the following:
(i)
Approximately $750,000 worth of time-vested 10-year options that will vest
25%/year;

(ii)
Approximately $1,000,000 worth of time-vested restricted stock units (or
restricted shares) that will vest 25%/year, and

(iii)
Approximately $750,000 worth of performance-vested restricted stock units (or
restricted shares) (“Sign-on Grant PSUs”): 50% vest upon achievement of $15
stock price and 50% vest upon achievement of $20 stock price, in each case (A)
during a minimum of 20 consecutive trading days, in each case either prior to
the 5th anniversary of grant (“End Date”), or (B) in connection with the
occurrence of a Change in Control (with respect to Sign-on Grant, as such term
is defined in the Company’s 2014 Omnibus Equity Incentive Plan and, with respect
to equity awards other than Sign-on Grant, as defined in the Company’s Equity
Incentive Plan pursuant to which such awards were granted, the “Change in
Control”). Any Sign-on PSUs which do not vest on or prior to the earlier of the
End Date or Change in Control shall be forfeited for no consideration.

All the other terms of the Sign-on Grant will be consistent with the Company’s
standard equity award practices and shall be determined in good faith by the
Board.
(b)
Cash. Within 30 days of the Effective Date, the Company shall pay Executive a
lump sum cash payment of $250,000. If Executive resigns without Good Reason or
is terminated by the Company for Cause prior to the twelve month anniversary of
the Effective Date, the Executive will repay such amount to the Company within
30 days of such termination. If Executive resigns without Good Reason or is
terminated by the Company for Cause prior to the eighteen month anniversary of
the Effective Date (but after the twelve month anniversary of the Effective
Date), the Executive will repay 50% of such amount to the Company within 30 days
of such termination.

(c)
Relocation. To assist the Executive with Executive’s relocation expenses, within
30 days of the Effective Date, the Company will pay Executive a cash lump sum
payment of $100,000.

(d)
Indemnification. The Executive shall be covered under the Company’s directors
and officers liability insurance during the Employment Term and thereafter to
the same extent as such coverage is provided from time to time to officers of
the Company.



3



--------------------------------------------------------------------------------




5.
Employee Benefits. During the Employment Term, Executive shall be provided, in
accordance with the terms of the Company’s employee benefit plans as in effect
from time to time, health insurance, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to other senior executives of the Company. Executive
shall be provided with annual vacation of four (4) weeks per each twelve (12)
month period and additional weeks on a basis consistent with Company policy.
During the Employment Term, the Company shall provide Executive with an
automobile allowance substantially similar to the allowance provided by the
Company to other similarly situated senior executives of the Company.

6.
Business Expenses. During the Employment Term, reasonable, documented business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

7.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated early by either party at any time and for any reason; provided that
Executive will be required to give the Company at least ninety (90) days advance
written notice of any resignation of Executive’s employment. Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates prior to expiration of the Employment Term.

(a)
By the Company For Cause or By Executive’s Resignation without Good Reason.

(i)
The Employment Term and Executive’s employment hereunder may be terminated by
the Company for Cause (as defined below) or by Executive’s resignation without
Good Reason (as defined below).

(ii)
For purposes of this Agreement, “Cause” shall mean (a) action by the Executive
that constitute acts of (1) fraud; (2) embezzlement; (3) gross insubordination;
(4) gross misconduct; (5) material dishonesty which causes material harm to the
Company; (b) the Executive’s inability, failure, or refusal to perform any duty,
responsibility, or obligation of his position, which (to the extent such
inability, failure, or refusal to perform is curable in the judgment of the
Company) is not cured by the Executive within five (5) days after receiving
written notice from the Company of such inability, failure; (c) Executive's
commission of a felony; (d) Executive’s substance abuse or alcohol abuse which
renders the Executive unfit to perform his duties; or (e) any breach of the
covenants set forth in Section 8 of this Agreement by Executive. Any voluntary
termination of employment by the Executive in anticipation of an involuntary
termination of the Executive’s employment by the Company for Cause shall be
deemed to be a termination for Cause.



4



--------------------------------------------------------------------------------




(iii)
If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A)
the Base Salary through the date of termination;

(B)
except in the case of termination for Cause, any Annual Bonus earned but unpaid
as of the date of termination for any previously completed calendar year;

(C)
reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D)
such Employee Benefits, if any, as to which Executive may be entitled under the
employee benefit plans of the Company;

(E)
any additional amounts or benefits due under any applicable plan, program,
agreement or arrangement of the Company or its affiliates or pursuant to
applicable law (the amounts described in clauses (A) through (E) hereof being
referred to as the “Accrued Rights”). The Accrued Rights under this Section 7
shall in all events be paid in accordance with the Company’s normal payroll
procedures, expense reimbursement procedures or plan terms, as applicable.

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a), Executive shall have no further rights to any contract damages,
other compensation or any other benefits under this Agreement.
(b)
Disability or Death.

(i)
The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death or if Executive (A) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan, or
disability plan, covering employees of the Company or an affiliate of the
Company (such incapacity is hereinafter referred to as “Disability”).



5



--------------------------------------------------------------------------------




Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.
(ii)
Upon termination of Executive’s employment hereunder for either Disability or
death, Executive or Executive’s estate (as the case may be) shall be entitled to
receive:

(A)
the Accrued Rights; and

(B)
the Annual Bonus, if any, that the Executive would have been entitled to receive
pursuant to Section 3(b) hereof in respect of the year in which such termination
occurs based upon the actual achievement of the performance goals, multiplied by
a fraction the numerator of which is the number of days Executive is employed by
the Company in such year and the denominator of which is the total number of
days in such year, payable when such Annual Bonus would have otherwise been
payable in accordance with Section 3(b) had the Executive’s employment not
terminated (the "Pro-Rata Bonus").

Following Executive's termination of employment due to death or Disability,
except as set forth in this Section 7(b), Executive or Executive’s estate (as
the case may be) shall have no further rights to any contract damages, other
compensation or any other benefits under this Agreement.
(c)
By the Company Without Cause or by Executive’s Resignation with Good Reason.

(i)
The Employment Term and Executive’s employment hereunder may be terminated by
the Company without Cause or by Executive with Good Reason.

(ii)
For purposes of this Agreement, “Good Reason” shall mean:

(A)
Executive’s relocation, without his consent and other than for a temporary work
assignment, by the Company outside Orange County, California;

(B)
a material diminution of Executive’s authority, duties, title or
responsibilities as set forth in Section 2(a) hereof;



6



--------------------------------------------------------------------------------




(C)
a reduction of Executive’s Base Salary (as increased from time to time) as set
forth in Section 3(a) hereof;

(D)
the material failure of the Company to provide or cause to be provided to
Executive any of the Employee Benefits described in Section 5 hereof; or

(E)
a requirement that Executive report to anyone other than the Board; provided
that none of the events described in clauses (A) through (E) of this Section
7(c)(ii) shall constitute Good Reason unless Executive shall have notified the
Company in writing describing the event which constitutes Good Reason within
thirty (30) days of the initial occurrence of such event and then only if the
Company shall have failed to cure such event within thirty (30) days after the
Company’s receipt of such written notice.

(iii)
If Executive’s employment is terminated by the Company without Cause (other than
by reason of death or Disability), by Executive with Good Reason or by reason of
Employment Term expiring as a result of the Company delivering to the Executive
the Non-Renewal Notice (such event, the “Company Non-Renewal”), Executive shall
be entitled to receive:

(A)
the Accrued Rights;

(B)
subject to Executive’s execution of a general release of claims in a form
reasonably determined by the Company (the “Release”), the expiration of the
applicable revocation period with respect to such Release within sixty (60) days
following the date of termination or, in the case of Company Non-Renewal,
expiration of the Employment Term, as applicable, and Executive’s continued
compliance with the provisions of Section 8 and 9, the Pro-Rata Bonus;

(C)
subject to Executive’s execution of a Release, the expiration of the applicable
revocation period with respect to such Release within sixty (60) days following
the date of termination or, in the case of Company Non-Renewal, expiration of
the Employment Term, as applicable, and Executive’s continued compliance with
the provisions of Section 8 and 9, continued payment of the Base Salary in
accordance with the Company's normal payroll practices for a period of eighteen
(18) months following the date of such termination or, in the case of Company
Non-Renewal, expiration of the Employment Term, as applicable, which shall
commence on the sixtieth (60th) day following such termination or, in the case
of Company Non-Renewal, expiration of the Employment Term, as



7



--------------------------------------------------------------------------------




applicable (with the first payment equal to the cumulative amount that would
have been paid in such initial sixty (60) day period); and
(D)
if such termination or, in the case of Company Non-Renewal, expiration of the
Employment Term, as applicable, occurs on or after the effective date of a
Change in Control but prior to the twenty-four (24) months anniversary of the
effective date of such Change in Control, subject to Executive’s execution of a
Release, the expiration of the applicable revocation period with respect to such
Release within sixty (60) days following the date of termination or, in the case
of Company Non-Renewal, expiration of the Employment Term, as applicable, and
Executive’s continued compliance with the provisions of Section 8 and 9, all of
Executive’s then outstanding equity awards (including Sign-on Grant, but
excluding Sign-on Grant PSUs or any other equity award(s) the performance
vesting of which is tested at the time of the Change in Control) will vest (with
performance conditions deemed achieved at target).

Following the Company Non-Renewal, Executive’s termination of employment by the
Company without Cause (other than by reason of Executive’s death or Disability)
or by Executive’s resignation with Good Reason, except as set forth in this
Section 7(c), Executive shall have no further rights to any contract damages,
other compensation or any other benefits under this Agreement or under any other
plans, programs or arrangements of the Company or its affiliates.
(d)
Notice of Termination. Any purported termination of employment by the Company or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

8.
Non-Interference/Non-Solicitation. Executive acknowledges and recognizes that in
the course of performing services for the Company, Executive will have access to
certain confidential and proprietary information of the Company and its
affiliates that is extremely valuable to the Company and its affiliates and is
not known to the general public. Accordingly, Executive agrees as follows:

(a)
Executive agrees that during the term of employment and until the first
anniversary of the date of termination of Executive's employment with the
Company or any subsidiary of the Company, as the case may be (the "Restricted
Period"), the Executive will not directly or indirectly, use any Company
Confidential Information (as defined in Section 9) to interfere with business



8



--------------------------------------------------------------------------------




relationships (whether formed before or after the date of this Agreement)
between the Company or any of its affiliates and customers, suppliers, partners,
members or investors of the Company or its affiliates.
(b)
Executive further agrees that during the Restricted Period, Executive will not,
directly or indirectly, (i) solicit or encourage any employee of the Company or
its affiliates to leave the employment of the Company or its affiliates, or (ii)
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates; provided,
however, that general advertising not directed specifically at employees of the
Company or any affiliate shall not be deemed to violate this Section 8(b).

(c)
It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
any restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

9.
Confidentiality and Cooperation. Executive will not at any time (whether during
or after Executive's employment with the Company) disclose or use for
Executive's own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company (“Company Confidential Information”); provided that the foregoing
shall not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive's breach of this covenant; provided further that the foregoing shall
not apply when Executive is required to divulge, disclose or make accessible
such information by a court of competent jurisdiction or an individual duly
appointed thereby, by any administrative body or legislative body (including a
committee thereof) having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information. Executive agrees that upon termination of
Executive's employment with the Company for any reason, he will return to the
Company immediately all memoranda, books, papers, plans, information, letters
and other data, and all copies thereof or therefrom, in any way



9



--------------------------------------------------------------------------------




relating to the business of the Company and its affiliates and/or containing any
Company Confidential Information, except that he may retain personal notes,
notebooks and diaries that do not contain Company Confidential Information of
the type described in the preceding sentence. Executive further agrees that he
will not retain or use for Executive's account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or its affiliates. Except to the extent that it
could reasonably be expected to materially and unreasonably interfere with the
Executive's professional and personal responsibilities and commitments, upon
reasonable notice from the Company to the Executive, Executive agrees to
cooperate, both during and after the Employment Term, at the Company’s sole cost
and expense (including reasonable, necessary and documented legal fees) to the
extent not otherwise paid by insurance), with respect to matters of which
Executive has knowledge.
10.
DEFEND TRADE SECRETS ACT.

(a)
Notwithstanding anything set forth in this Agreement to the contrary, Executive
shall not be prohibited from reporting possible violations of federal or state
law or regulation to any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, nor is Executive required to notify the Company
regarding any such reporting, disclosure or cooperation with the government.

(b)
Pursuant to Section 1833(b) of the Defend Trade Secrets Act of 2016, Executive
acknowledges that he shall not have criminal or civil liability under any
federal or State trade secret law for the disclosure of a trade secret that (i)
is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement is intended to conflict
with Section 1833(b) of the Defend Trade Secrets Act of 2016 or create liability
for disclosures of trade secrets that are expressly allowed by such section.

11.
Specific Performance. Executive acknowledges and agrees that the Company's
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

12.
Miscellaneous.



10



--------------------------------------------------------------------------------




(a)
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to conflicts of laws
principles thereof.

(b)
Entire Agreement/Amendments. This Agreement contains the entire understanding of
the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. This Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.

(c)
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

(d)
Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e)
Assignment. This Agreement shall not be assignable by Executive. This Agreement
may be assigned by the Company to a company which is a successor in interest to
substantially all of the business operations of the Company. Such assignment
shall become effective when the Company notifies the Executive of such
assignment or at such later date as may be specified in such notice. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor company, provided that any assignee
expressly assumes the obligations, rights and privileges of this Agreement.

(f)
Successors Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributes, devises and legatees.

(g)
Notice. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.



11



--------------------------------------------------------------------------------




If to the Company:


El Pollo Loco, Inc.
3535 Harbor Boulevard, Suite 100
Costa Mesa, CA 92626
Attn: Chairman of the Board and
Attn: Vice President of Legal.


If to Executive: To the most recent address of Executive set forth in the
personnel records of the Company.
(h)
Withholding Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(i)
Section 409A. The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), to the extent subject thereto, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of any payments under this Agreement which are subject
to Section 409A of the Code until the Executive has incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following an Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Executive’s separation from service
(or, if earlier, the Executive’s date of death). To the extent required to avoid
an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment.



12



--------------------------------------------------------------------------------




(j)
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.







[signature page follows]


13



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
/s/ Bernard Acoca_____________________    
Bernard Acoca







EL POLLO LOCO, INC.
By:     /s/ Michael G. Maselli    
    Name:    Michael G. Maselli
    Title:    Chairman of the Board








14

